UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2074



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


EDWIN ARNOLDO REYES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, District Judge.
(8:01-cr-00533-PJM; 8:05-cv-00255-PJM)


Submitted:   March 25, 2008                 Decided:   March 27, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edwin Arnoldo Reyes, Appellant Pro Se. Deborah A. Johnston, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Edwin Arnoldo Reyes seeks to appeal the district court’s

orders denying his 28 U.S.C. § 2255 (2000) motion and his motion

for     reconsideration.        We     dismiss   the   appeal   for     lack    of

jurisdiction because the notice of appeal was not timely filed.

                When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).                  This appeal period is

“mandatory and jurisdictional.”           Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

                The district court’s final order was entered on the

docket on December 14, 2005.            The notice of appeal was filed on

October 6, 2007.*        Because Reyes failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal.        We dispense with oral argument because the

facts     and    legal   contentions    are    adequately   presented    in    the




      *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                       - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -